  Case 19-40658               Doc 73          Filed 06/06/19 Entered 06/06/19 13:54:48    Desc Main
                                                Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA


 In re:                                                                                       Chapter 7

 Scheherazade, Inc,                                                                Bankruptcy 19-40658

                                 Debtor.                      ORDER APPROVING STIPULATION




          This case is before the court pursuant to the stipulation of the trustee and K Takahashi &

Co, Inc. filed in connection with Takahashi’s motion for relief from the automatic stay. This

order resolves the motion and the trustee’s avoidance claims related to the Takahashi jewelry.

          IT IS ORDERED:

          1.        The stipulation is approved.

          2.        The trustee shall return the following items to Takahashi and will claim no

interest in such items:

          a.        # 3738                earrings      Tahiti      11.9x10mm    SS5402
          b.        # 4102                earrings      Tahiti      11.8x9.2mm   K14 WG
          c.        # 38683               necklace      Akoya       7.5x7mm      K14 WG
          d.        # 5974                necklace      Akoya       8.5x8mm      K14 WG
          e.        # 10                  necklace      Akoya       9.5x9mm      K14 WG
          f.        # 11                  necklace      Akoya       9.5x9mm      K14 WG


          3.        The following items and proceeds thereof shall be property of the bankruptcy

estate.

          g.        # 5157                necklace      Akoya       6x5.5mm      18”
          h.        85CPE                 necklace      Akoya       8.5-9mm      18”
          i.        10TPE                 necklace      Tahiti      10.2mm       18”
          j.        85CPE AA              necklace      Tahiti      8.5-9mm      18”
          k.        9CPED                 necklace      Tahiti      9-9.5mm      18”
          l.        E85D                  necklace      Tahiti      8.5-9mm      18”
          m.        # 5179                necklace      Tahiti      6x5.6mm      K14 YG

  NOTICE OF ELECTRONIC ENTRY AND                          1
  FILING ORDER OR JUDGMENT
  Filed and Docket Entry made on 06/06/2019
  Lori Vosejpka, Clerk, by LH
Case 19-40658     Doc 73     Filed 06/06/19 Entered 06/06/19 13:54:48            Desc Main
                               Document     Page 2 of 2


    n.     # 36505         necklace       Tahiti          6x5.6mm       SS5402
    o.     K-11            necklace       Tahiti          7x6.5mm       SS5402
    p.     # 277           necklace       Tahiti          7.5x7mm       SS5402
    q.     # 223           necklace       Tahiti          7.5x7mm       K14 WG
    r.     # 12            necklace       Tahiti          8.5x8mm       SS5402
    s.     SP105D          pendant        SSP             10.5mm        K18 YG
    t.     SP120D          pendant        SSP             12.0mm        K18 WG
    u.     TP139D          pendant        SSP             13.9mm        K18 WG
    v.     SSP111          earrings       SSP             11.1mm        K18 WG
    w.     SSP113          earrings       SSP             11.3mm        K18 WG
    x.     KG-11           earrings       SSP             11.9mm        K18 WG
    y.     105SSP          earrings       SSP             10.5mm        K18 WG
    z.     GAK735          necklace       Akoya           7x3.5mm       K14 YG
    aa.    # 223           necklace       Akoya           7.5x7mm       K14 WG
    bb.    # 90342-25      necklace       Akoya           8x7.5mm       K14 WG
    cc.    NAK75           2 row bracelet Akoya           8x7.5mm       K14 YG
    dd.    6CPE            earrings       Akoya           6-6.5mm       K18 WG
    ee.    65CPE           earrings       Akoya           6.5-7mm       K18 WG
    ff.    7CPE            earrings       Akoya           7-7.5mm       K18 WG
    gg.    75CPE           earrings       Akoya           7.5-8mm       K18 WG
    hh.    8CPE            earrings       Akoya           8-8.5mm       K18 WG
    ii.    85CPE           earrings       Akoya           8.5-9mm       K18 WG
    jj.    TAH12           pieces         Tahiti          12-13mm       DT


Dated: June 6, 2019
                                                    __________________________
                                                   /e/ Kathleen H. Sanberg
                                                    Kathleen H. Sanberg
                                                    Chief United States Bankruptcy Judge




                                            2
